972 F.2d 1355
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.William J. HEAPHY, Plaintiff-Appellant,v.UNITED STATES, Defendant-Appellee.
No. 92-5011.
United States Court of Appeals, Federal Circuit.
June 22, 1992.Rehearing Denied Aug. 27, 1992.Suggestion for Rehearing In Banc Declined Oct. 8, 1992.

Before MAYER, MICHEL and PLAGER, Circuit Judges.
PER CURIAM.


1
The decision of the United States Claims Court, No. 401-83C, reported at 23 Cl.Ct. 697 (1991), dismissing the appeal for lack of jurisdiction is affirmed, on the basis of the carefully considered opinion of Judge Horn.   We agree that Plaintiff-Appellant's retirement was indeed "voluntary" within the meaning of our case law, and accordingly the Claims Court was correct in holding that Samnt v. United States, 780 F.2d 31 (Fed.Cir.1985), controls the disposition of this appeal.